Citation Nr: 0021348	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-05 095	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran timely appealed an October 1996 decision, 
which granted service connection and assigned a 
noncompensable evaluation for chronic costochondritis.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1981.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 determination of 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO granted 
service connection and assigned a noncompensable evaluation 
for chronic costochondritis, effective December 7, 1992.

2.  In a letter dated November 1, 1996, the RO informed the 
veteran of its decision and advised him of his appellate 
rights with regard to the decision.

3.  In November 1996, the appellant filed a notice of 
disagreement with the RO's October 1996 assignment of the 
noncompensable evaluation for chronic costochondritis.

4.  The RO sent the veteran a statement of the case on 
November 13, 1997.

5.  The veteran did not file a substantive appeal or a 
request to extend the time period for filing a substantive 
appeal within one year of the November 1, 1996 notice that 
his claim had been denied or within 60 days of the November 
13, 1997 issuance of the statement of the case.



CONCLUSION OF LAW

The veteran did not timely appeal the October 1996 decision, 
which granted service connection and assigned a 
noncompensable evaluation for chronic costochondritis; 
therefore, the October 1996 decision is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1996 rating decision, the RO granted the 
veteran service connection and assigned him a noncompensable 
evaluation for chronic costochondritis, effective December 7, 
1992.  In a letter dated November 1, 1996, the RO informed 
the veteran of its decision and advised him of his appellate 
rights with regard to the decision.  The veteran asserts that 
he timely perfected an appeal of the RO's October 1996 
decision.

Appellate review is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal filed after a 
statement of the case (SOC) has been furnished to the 
appellant.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (1999).  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the SOC to the appellant, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later.  The 60-day period may be extended for a 
reasonable period on request for good cause shown.  The 
request for such an extension must be in writing and must be 
made prior to expiration of the time limit for filing the 
substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b) (1999).

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information. Proper completion and 
filing of a substantive appeal are the last actions the 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (1999).  In the absence of a properly perfected 
appeal, the Board is without jurisdiction to determine the 
merits of the appeal, and the determination becomes final.  
38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 
554, 556 (1993).

In this case, in November 1996, the RO received a notice of 
disagreement from the veteran regarding the RO's October 1996 
assignment of a 0 percent (noncompensable) evaluation for 
chronic costochondritis.  On November 13, 1997, the RO issued 
a statement of the case (SOC).  To perfect his appeal, the 
veteran needed to file a substantive appeal or a request to 
extend the time period for filing a substantive appeal within 
one year of the November 1, 1996 notice that his claim had 
been denied or within 60 days of the November 13, 1997 
issuance of the SOC.  Instead, the veteran waited until after 
the allowable time period had passed before submitting any 
additional correspondence to the RO.  A VA Form 9 (Appeal to 
Board of Veterans' Appeals) that discussed entitlement to a 
compensable evaluation for costochondritis was received by 
the RO on February 20, 1998, beyond the time period allowed 
for filing a substantive appeal in this case.

In light of the above, the Board finds that the veteran 
failed to file a timely substantive appeal of the RO's 
October 1996 denial, in the form of a VA Form 9 or otherwise, 
or to request an extension of the time period in which to 
file a substantive appeal.  Therefore, the Board has no 
jurisdictional authority to review the veteran's claim of 
entitlement to a compensable evaluation for chronic 
costochondritis, and the October 1996 decision on which an 
appeal was initiated, but not perfected, is final.

In reaching this decision, the Board considered the veteran's 
argument that, although his appeal was untimely, the RO took 
an inordinate amount of time to issue the SOC.  In effect, 
the veteran argues that the Board should "call it even."  
The Board also considered the veteran's argument that his 
appeal should be considered to have been received in a timely 
manner because he was provided ineffective assistance from 
his representative.  The Board is sympathetic to these 
arguments; however, there is no statutory or regulatory 
provision that extends the time period for filing a 
substantive appeal based on either of these arguments.  

The Board also considered the veteran's argument that he had 
good cause, including health reasons, for delaying the filing 
of his substantive appeal.  However, the law is clear on this 
matter.  As previously noted, although the time period for 
filing an appeal may be extended on request for good cause 
shown, such request must be in writing and made prior to 
expiration of the time limit for filing the substantive 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  In 
this case, the veteran did not request an extension for good 
cause shown within the allowable time period.  Rather, he 
first made this assertion in a statement received in March 
1998.


ORDER

The appeal is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals



 

